DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Examiner notes that the “Written Opinion of the International Searching Authority for PCT/JP2020/01228” has been struck through as no English translation has been provided.
Allowable Subject Matter
Claims 1-33 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Tatsuya (WO 201830444 and Tatsuya hereinafter), discloses a semiconductor device (Fig. 2), comprising: a semiconductor substrate (10) having a front surface and a back surface opposite to each other (Fig. 2; page 5); a plurality of hydrogen donors provided in the semiconductor substrate and having a first doping concentration higher than a second doping concentration of a dopant of the semiconductor substrate (Figs. 2 and 3; pages 7-8; hydrogen peak in 16, which has a doping N+, which is higher than N- in 18), the hydrogen donors having a doping concentration distribution that has a peak at a first depth position (in 16) apart from the front surface of the 
As to claim 8: the closest prior art, Tatsuya, discloses a semiconductor device, comprising: a semiconductor substrate (10) having a first device element region (70) in which a first device element is disposed and a second device element region (80) in which a second device element is disposed, the second device element region being adjacent to the first device element region and the semiconductor substrate having a front surface and a back surface that are opposite to each other (Fig. 2); a first semiconductor region (18) of a first conductivity type (n-type), provided in the semiconductor substrate (Fig. 2); a plurality of second semiconductor regions (14) of a second conductivity type (p-type), provided in the semiconductor substrate closer to the front surface of the 
As to claim 22: the closest prior art, Tatsuya, discloses a method of manufacturing a semiconductor device, the method comprising: injecting hydrogen ions from a back surface of a semiconductor substrate in a depth direction of the semiconductor substrate in a first hydrogen ion implantation process (Fig. 2). Tatsuya fails to expressly disclose crystal defects being formed by the first hydrogen ion implantation process; and reducing, in a region including a first depth position where the hydrogen ions have a maximum concentration, the crystal defects generated through the first hydrogen ion implantation process, through an annealing treatment performed on the semiconductor substrate at a 
As to claim 27: the closest prior art, Tatsuya, discloses a method of manufacturing a semiconductor device having: a first semiconductor region (18) of a first conductivity type provided in a semiconductor substrate having a front surface and a back surface that are opposite to each other, a plurality of second semiconductor regions (14) of a second conductivity type provided in the semiconductor substrate, closer to the front surface of the semiconductor substrate than is the first semiconductor region, a third semiconductor region (22) provided in the semiconductor substrate, closer to the back surface of the semiconductor substrate than is the first semiconductor region and having an impurity concentration higher than an impurity concentration of the first semiconductor region, a plurality of fourth semiconductor regions (16) of the first conductivity type, selectively provided in the semiconductor substrate, closer to the back surface of the semiconductor substrate than are the second semiconductor regions and in contact with the first semiconductor region in a direction parallel to the front surface of the semiconductor substrate (Fig. 2), the fourth semiconductor regions having an impurity concentration higher than the impurity concentration of the first semiconductor region and containing hydrogen atoms as an impurity (Figs. 2 and 3), the fourth semiconductor regions being disposed in a region including a first depth position where a hydrogen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatsuya (CN107924951) discloses an IGBT device with a diode region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813